Citation Nr: 0938967	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right knee status post arthroscopy, for the period from 
December 1, 2000 through August 3, 2003.

2.  Entitlement to a rating in excess of 30 percent for right 
knee status post arthroscopy, from August 4, 2003 through 
April 25, 2009. 



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1991 to 
December 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO, inter 
alia, granted service connection for status post right knee 
arthroscopy and assigned an initial rating of noncompensable 
rating, effective December 1, 2000.  In January 2003, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for the right knee disability.  A statement 
of the case (SOC) was issued in March 2003.  By rating 
decision in March 2003, the RO assigned a 10 percent rating 
for the right knee disability, effective December 1, 2000.  
The Veteran filed a substantive appeal in May 2003.

By rating action in June 2004, the RO assigned a 20 percent 
rating for the right knee disability, effective December 1, 
2002.  By rating action in December 2004, the RO assigned a 
30 percent rating for the right knee disability, effective 
August 4, 2003.  A supplemental SOC (SSOC) was issued in July 
2007.

In December 2007, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  

By rating action in June 2009, the RO assigned a 100 percent 
rating for the right knee disability, effective April 27, 
2009 and assigned a 30 percent rating from July 1, 2000.  

After accomplishing further action, in June 2009, the AMC 
issued an SSOC reflecting the continued denial of the claims.

Because the appeal involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the initial rating claim in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, in assigning an initial 20 percent rating from the 
effective date of the grant of service connection, but 
assigning a 30 percent rating from August 4, 2003 to April 
26, 2009, the RO has granted staged ratings for the 
disability under consideration.  As higher ratings are 
potentially available at each stage, the Board has 
characterized the appeal as encompassing the two issues on 
the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As a final preliminary matter, the Board notes that, after 
the November 2007 recertification of the appeal to the Board, 
July 2009 private treatment records were associated with the 
file, without a waiver of consideration of this evidence by 
the agency of original jurisdiction (here, the RO).  However, 
this evidence relates to the Veteran's right knee disability 
only after his April 26, 2009 surgery.  As the issues before 
the Board deal with time frames before the April 26, 2009 
surgery, this additional evidence is not additional relevant 
evidence, and remand of the claims for RO consideration of 
the evidence and issuance of a SSOC reflecting such 
consideration is unnecessary.  See 38 C.F.R. § 20.1305(a) 
(2009)). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  For the period from December 1, 2000 effective date of 
the grant of service connection through August 3, 2003, there 
were assessments of patellofemoral syndrome secondary to 
quadriceps atrophy and X-ray findings of moderate 
degenerative arthritis and subjective complaints of pain with 
objective evidence of pain on motion, but no significant 
lateral instability, subluxation or limitation of motion of 
the right knee. 

3.  For the period from August 4, 2003 through April 25, 
2009, the Veteran's right knee disability was manifested by 
complaints of pain (with arthritis documented by X-ray) and 
evidence of pain on motion, but flexion 3as limited to no 
less than 135 degrees, normal extension, and no medical 
evidence of instability. 



CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 20 
percent for right knee status post arthroscopy, for the 
period from December 1, 2000 through August 3, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2009)). 

2.  The criteria for a rating in excess of 30 percent for 
right knee status post arthroscopy, for the period from 
August 4, 2003 through April 25, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009)).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, after the grant of service connection for 
right knee status post arthroscopy, in the March 2003 SOC, 
the RO set forth the criteria for higher ratings for a right 
knee disability (which, in part, suffices for 
Dingess/Hartman).  Also post rating, a March 2008 letter 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for higher 
rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and the need for the Veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  This letter specifically informed the Veteran to 
submit any evidence in her possession pertinent to the claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The letter also provided the 
Veteran general information as to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.

After issuance of the aforementioned notice, and opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's private and VA treatment records, and the reports 
of VA examinations in April 2002 and April 2004.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2009)).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009)).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 
(2009)); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Historically, by a rating action issued in August 2002, the 
RO granted service connection for status post right knee 
arthroscopy and assigned an initial 0 percent rating, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
effective December 1, 2000.  In the March 2003 rating 
decision on appeal, the RO assigned a 10 percent rating, 
effective December 1, 2000. 

By rating action in June 2004, the RO assigned a 20 percent 
rating for the right knee disability, effective December 1, 
2000, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The RO also assigned a 100 percent rating for the 
right knee disability, effective December 2003 and a 20 
percent disability rating from April 1, 2004.

By rating action in December 2004, the RO assigned a 30 
percent rating for the right knee disability, effective 
August 4, 2003.  

By rating action in October 2007, the RO assigned a 100 
percent rating for the right knee disability, effective 
November 14, 2006 and assigned a 30 percent rating from March 
1, 2007.  

By rating action in June 2009, the RO assigned a 100 percent 
rating for a right total knee replacement, effective April 
27, 2009 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 and assigned a 30 percent rating from 
July 1, 2010.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009)).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees. A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating. A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009)).

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II 
(2009)).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

A.  Period from December 1, 2000 through August 3, 2003

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial 
rating in excess of 20 percent for right knee status post 
arthroscopy, for the period from December 1, 2000 through 
August 3, 2003 have not been met. 

The report of proceedings of a June 2000 Physical Evaluation 
Board indicates that the Veteran's right knee was without 
edema and distally neurovascularly intact.  There was no 
crepitus with passive range of motion.  There was decreased 
quadriceps tone with mild vastus medalias oblique atrophy 
noted.  There was a negative Lachman's test.  The diagnosis 
was chronic right knee pain status post arthroscopy and 
patellofemoral syndrome secondary to quadriceps atrophy.  

On VA examination in April 2002, the Veteran reported that he 
fractured his patella 12 years ago while playing football.  
The Veteran noted that he underwent an isotope scan in 2000 
which showed over activity within the knee joint.  Since a 
bone graft in 2000, the Veteran was unable to run or bike 
ride as these activities caused swelling and pain.  
Examination of the right knee revealed three arthroscopic 
ports and a depression over the lateral aspect of the knee 
below the patella which corresponded with a bone graft 
operation.  There was parasthesia apparent to the Veteran 
over the pre-patella bursa.  Quad strength was good and there 
was no tenderness generally and no evidence of effusion or 
ligament laxity.  Mobility of both joints was full with 
flexion to 140 percent.  The examiner concluded that the 
Veteran had reduced function in the right tibial plateau 
joint which affected his life to a modest amount.

In an October 2002 letter, a private orthopedic surgeon 
confirmed that the Veteran's May 2002 arthroscopy showed that 
he had degenerative changes over the patellofemoral joint in 
his right knee.  However, the more significant finding was 
the defect in the bearing surface on the lateral side of the 
knee that was a chondral defect which was in places down to 
bone.  This was consistent with a 1999 MRI which showed a 
subchondral defect on the lateral aspect of the right femoral 
condoyle.  

The aforementioned evidence reflects that, for the period 
from the  December 1, 2000 effective date of the grant of 
service connection through August 3, 2003, there were 
assessments of patellofemoral syndrome secondary to 
quadriceps atrophy and X-ray findings of moderate 
degenerative arthritis, as well as subjective complaints of 
pain and objective evidence of pain on motion, but no 
significant lateral instability, subluxation or limitation of 
motion of the right knee. As indicated, the April 2002 VA 
examiner found that the Veteran's right knee had full flexion 
to 140 percent.  These findings do not warrant assignment of 
even a compensable rating for the right knee under Diagnostic 
Codes 5260 or 5261, let alone a rating in excess of 20 
percent.  This evidence also provides no basis for assignment 
of separate ratings for limited flexion and extension.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Particularly pertinent to the 38 C.F.R. §§ 4.40 and 4.4.45 
and DeLuca factors, the Board notes that the April 2002 VA 
examiner's finding that the Veteran was unable to run or bike 
ride as these activities caused swelling and pain.  The April 
2002 examiner indicated that the Veteran had reduced function 
in the right tibial plateau joint which affected his life to 
a modest amount.  There is otherwise no medical indication or 
quantification to the extent of any functional loss, in 
addition to that shown objectively, on repeated use or during 
flare-ups of knee pain.

While the Veteran had complaints of pain, he had full flexion 
of the right knee, and,  despite the April 2002 examiner's 
assessment of  moderate functional impairment, and noted 
functional limitations, there simply is no indication that, 
during the period in question, the Veteran's pain was so 
disabling as to effectively meet the criteria for a higher 
rating-to include during flare-ups and with repeated use.  
In any event, given the objective findings pertaining to 
actual functional loss on examination, the Board finds that 
the Veteran has been adequately compensated for his pain by 
the 20 percent initial rating assigned his right knee 
disability.

There also is no basis for assignment of more than the 20 
percent rating under Diagnostic Code 5257.  The Board notes 
that objective medical findings show no instability in the 
right knee for the period .  Rather, the April 2002 VA 
examiner specifically noted there was no tenderness generally 
and no evidence of effusion or ligament laxity.  When 
considered as "other" impairment, the Veteran's overall 
symptoms- pain on motion, as described above-cannot be 
characterized as more than moderate, overall.  As such, there 
is no basis for assignment of a rating in excess of 20 
percent for a right knee disability under Diagnostic Code 
5257.  Further, in light of the medical evidence, the record 
also does not support assignment of a separate compensable 
rating for the right knee on the basis of arthritis and 
instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Moreover, no other diagnostic code provides a basis for 
assignment of an initial rating in excess of 20 percent for 
right knee status post arthroscopy, for the period from 
December 1, 2000 through August 3, 2003.  Disabilities of the 
knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263; however, several of these diagnostic codes 
are simply not applicable to the Veteran's service-connected 
right knee disability.  It is neither contended nor shown 
that the Veteran's service-connected right knee condition 
involves ankylosis, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  As such, an initial 
higher rating under any of the diagnostic codes rating these 
conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 20 percent for right knee status post arthroscopy, 
for the period from December 1, 2000 through August 3, 2003.

B.  Period from August 4, 2003 through April 25, 2009

In an August 2003 letter, a private orthopedic surgeon noted 
that the Veteran reported that his knee pains troubled him 
with activities of daily living.  The Veteran did not have 
giving way anymore although he did have giving way and 
locking initially.  He got intermittent swelling but the 
worst problem was the discomfort whenever he did anything.  
On examination, he had a slightly varus knee which was 
correctable.  He had a tender medial joint line with 
osteophytes present and a positive patellofemoral grind test.  
He had a positive medial agony test, a negative lateral agony 
test and tenderness along both joint lines.  The orthopedic 
surgeon opined that he did not think that the Veteran was a 
candidate for a knee replacement based on his age and he did 
not think that his arthritic changes were significant enough 
to warrant this.

An October 2003 letter from an orthopedic surgeon indicated 
that a CT scan of the Veteran's right knee showed maltracking 
of the patella with an increased angle between the tibial 
tubercle and the femoral sulcus.

The Veteran underwent an arthroscopy on December 18, 2003.  
The findings were grade III crab meat type degeneration of 
the lateral retropatellar facet and some soft tissue covering 
the medial retropatellar facet.

On VA examination in April 2004, the Veteran reported that 
his right knee pain was worse with exercise and also worsened 
throughout the day.  He estimated his maximum standing time 
to be 30 minutes although his knee became uncomfortable after 
10 minutes.  Walking was limited to a quarter of a mile and 
sitting was unlimited as long as he had his leg straight out.  
His knee swelled toward the end of most days but never 
locked.  He reported episodes of instability about once a 
month.  On examination, the Veteran had full extension and 
normal valgus.  There was soft tissue scarring but no joint 
effusion.  There was no patella or joint line tenderness.  
There was no ligament laxity.  There was no muscle wasting 
but the active straight leg elevation was weaker on the right 
than the left because of knee pain.  Passive and active 
flexion was about 5 degrees short of full with considerable 
crepitus.  Passive movement caused considerable apprehension 
and was firmly resisted because of pain.  The examiner 
concluded that the Veteran had right knee degenerative 
disease and will, in due course, require a total knee 
replacement although presently he was too young to 
contemplate this.

In a July 2004 letter, an orthopedist indicated that the 
Veteran presented with problems with his right knee.  On 
examination, he had quite an effusion in his right knee and 
also had a lot of tenderness over the medial joint line.

A November 2004 MRI revealed significant tricompartment 
degenerative changes that affect the right knee with an intra 
articular loose body.

In November 2006, the Veteran underwent a right knee antero 
medial tibial tubercle transfer.

In a July 2007 letter, the Veteran's employer reported that 
he had observed that the Veteran suffered with obvious knee 
complaints that had affected his quality of life both 
professionally and personally.  

In a September 2008 letter, a rheumatologist noted that the 
Veteran's mobility continued to deteriorate.

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that the criteria for 
a rating in excess of 30 percent for right knee status post 
arthroscopy, from August 4, 2003 through  April 25, 2009, are 
not met.

As indicated above, while the Veteran has consistently 
complained of right knee pain, the objective medical evidence 
demonstrates that flexion was limited to no less than 135 
degrees and full extension.  In this regard, the April 2004 
VA examiner noted that the Veteran's passive and active 
flexion was about 5 degrees short of full with considerable 
crepitus and extension was full.

Collectively, these findings do not warrant assignment of 
even a compensable rating for the right knee under Diagnostic 
Code 5260 or 5261.  As indicated above, the recent medical 
evidence reveals that extension has been full to 0 degrees 
and flexion has been no less than 135 degrees. These findings 
fail to meet the criteria for compensable ratings under 
Diagnostic Codes 5260 or 5261, let alone for a rating in 
excess of 30 percent.  This evidence also provides no basis 
for assignment of separate ratings for limited flexion and 
extension.  See VAOPGCPREC 9- 2004; 69 Fed. Reg. 59,990 
(2004).

The April 2004 examiner noted that active straight leg 
elevation was weaker on the right than the left because of 
knee pain and passive movement caused considerable 
apprehension and was firmly resisted because of pain.  
However, the Veteran's flexion was only limited by 5 degrees 
as a result of pain.  

The Board points out that the assigned 30 percent rating for 
marked knee disability takes into consideration the extent of 
functional loss due to the Veteran's pain, consistent with 38 
C.F.R. §§ 4.40 and 4.45, as well as DeLuca. keen considering 
pain, these findings also do not warrant assignment of 
compensable ratings under Diagnostic Code 5260.  Thus, 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for 
assignment of any rating greater than 30 percent for right 
knee status post arthroscopy during the period in question 
under Diagnostic Code 5260 or 5261.

While the Board recognizes the Veteran's subjective reports 
of his right knee giving way, as reported during the April 
2004 VA examination, objective medical findings have shown no 
instability in the right knee.  Rather, the April 2004 VA 
examiner specifically noted that there was no ligament 
laxity.  Regardless, the Veteran's 30 percent rating from 
August 4, 2003 through  April 25, 2009 is the maximum 
schedular rating available under Diagnostic Code 5257 for 
knee instability; hence, Diagnostic Code 5257 provides no 
basis for assignment of a higher rating. 

As such, there is no basis for assignment of a rating in 
excess of 30 percent for a right knee disability under 
Diagnostic Code 5257.  Further, in light of the medical 
evidence, the record also does not support assignment of a 
separate compensable rating for the right knee on the basis 
of arthritis and instability.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98. 

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 30 percent for right knee 
status post arthroscopy, from August 4, 2003 to April 26, 
2009.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263; however, several 
of these diagnostic codes are simply not applicable to the 
Veteran's service-connected right knee disability.   It is 
neither contended nor shown that the Veteran's service-
connected right knee condition involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, increased ratings under any of the 
diagnostic codes rating these conditions are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 
5263.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a schedular rating in 
excess of a rating in excess of 30 percent for right knee 
status post arthroscopy, from August 4, 2003 through  April 
25, 2009. 

C. Both Periods

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
under consideration, the service- connected right knee 
disability reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the March 2003 SOC).

In this regard, the Board notes that the right knee 
disability was not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in each 
assigned rating).  There also is no evidence indicating that 
the right knee disability necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for any further staged rating for the right knee, 
and  that the claims for an initial rating in excess of 20 
percent for right knee status post arthroscopy, for the 
period from December 1, 2000 through August 3, 2003, and for 
a rating in excess of 30 percent for right knee status post 
arthroscopy, from August 4, 2003 through April 25, 2009, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).



ORDER

An initial rating in excess of 20 percent for right knee 
status post arthroscopy, from December 1, 2000 through August 
3, 2003, is denied.

A rating in excess of 30 percent for right knee status post 
arthroscopy, from August 4, 2003 through April 25, 2009, is 
denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


